      Case 3:17-cv-01532-JCS Document 99 Filed 07/25/19 Page 1 of 3



     KNIGHT LAW GROUP, LLP
 1   Steve Mikhov (SBN 224676)
     stevem@knightlaw.com
 2   Deepak Devabose (SBN 298890)
     deepakd@knightlaw.com
 3   10250 Constellation Blvd., Suite 2500
 4
     Los Angeles, California 90067
     Telephone: (310) 552-2250
 5   Fax:         (310) 552-7973

 6   HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
     Sepehr Daghighian, (SBN 239349)
 7   Kevin Yaghoubzadeh (SBN 320532)
     10250 Constellation Blvd., Suite 2500
 8   Los Angeles, California 90067
     Telephone: (310) 887-1333
 9   Facsimile: (310) 887-1334
10   Attorneys for Plaintiff,
     GALEN R. BASE
11
                          UNITED STATES DISTRICT COURT
12                     NORTHERN DISTRICT OF CALIFORNIA
13                                           Case No.: 3:17-cv-01532-JCS
     GALEN R. BASE,
14                                           Assigned to the Honorable Joseph C.
                 Plaintiff,                  Spero
15
                                             PLAINTIFF’S NOTICE OF
16                                           MOTION & MOTION FOR
           vs.                               ATTORNEYS’ FEES, COSTS
17                                           AND EXPENSES
     FCA US LLC, a Delaware Limited          [Filed Concurrently with
18                                           Memorandum of Points and
     Liability Company; and DOES 1 through   Authorities in Support Thereof;
19   10, inclusive,                          Declarations of Steve Mikhov and
                                             Sepehr Daghighian in Support of
20                                           Motion]
                 Defendants.
21                                           Date: August 30, 2019
                                             Time: 9:30 a.m. th
22                                           Courtroom G - 15 Floor
23
24
25
26
27
28


     PLAINTIFF’S NOTICE OF MOTION & MOTION FOR ATTORNEYS’ FEES, COSTS AND
                                   EXPENSES
                                                            3:17-cv-01532-JCS
       Case 3:17-cv-01532-JCS Document 99 Filed 07/25/19 Page 2 of 3




 1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on August 30, 2018 at 9:30 a.m. in Courtroom
 3   G - 15th Floor of the United States District Court—Northern District of California,
 4   located at 450 Golden Gate Avenue, San Francisco, California 94102, Plaintiff Galen
 5   R. Base (“Plaintiff”) will, and hereby does, move this Court for an award of attorneys’
 6   fees and costs and expenses pursuant to Civil Code § 1794(d) of the Song-Beverly
 7   Consumer Warranty Act. Plaintiff moves this Court as the prevailing party pursuant
 8   to the settlement agreement entered into on or about April 5, 2019.
 9         Plaintiff now moves for an order awarding attorneys’ fees under the “lodestar”
10   method in the amount of $82,810.00. Plaintiff also requests a modest “lodestar”
11   enhancement of 0.5, in the amount of $41,405.00, for a total of $124,215.00 as the
12   attorneys’ fees actually and reasonably incurred. Plaintiff also moves this Court for
13   reimbursement of verifiable costs and expenses in the amount of $14,796.93. The
14   total amount requested by this motion is $139,011.93.
15         This motion is based upon the memorandum of points and authorities filed
16   concurrently herewith, upon the declarations filed concurrently herewith, upon such
17   evidence, oral and documentary, that may be presented at the hearing, and upon the
18   entire record of the case.
19
20   Dated: July 25, 2019
21
                                  Respectfully submitted,
22
                                  HACKLER DAGHIGHIAN MARTINO & NOVAK,
23                                P.C.
24
                                  ___________________________
25                                Sepehr Daghighian, Esq.
26
                                  Attorneys for Plaintiff,
                                  GALEN R. BASE
27
28

                                       1
     PLAINTIFF’S NOTICE OF MOTION & MOTION FOR ATTORNEYS’ FEES, COSTS AND
                                   EXPENSES
                                                            3:17-cv-01532-JCS
         Case 3:17-cv-01532-JCS Document 99 Filed 07/25/19 Page 3 of 3




 1                                 PROOF OF SERVICE
 2                                 (F.R.C.P. Rule (b)(2))

 3       I am employed in the County of Los Angeles, State of California. I am over
 4 the age of 18 years and not a party to the within action. My business address is 10250
   Constellation Blvd., Suite 2500, Los Angeles, CA 90067.
 5
 6        I served the foregoing document described as:
 7
          PLAINTIFF’S NOTICE OF MOTION & MOTION FOR ATTORNEYS’
 8        FEES, COSTS AND EXPENSES
 9
          Scott Steven Shepardson, Esq.            Jennifer A. Kuenster, Esq.
10        Ongaro PC                                Nixon Peabody LLP
11        50 California Street                     One Embarcadero Center
          Suite 3325                               32nd Floor
12        San Francisco, CA 94111                  San Francisco, CA 94111
13        Email: sshepardson@ongaropc.com          Email: jkuenster@nixonpeabody.com
14        Counsel for Defendant,                   Counsel for Defendant,
          FCA US LLC                               FCA US LLC
15
16 XX     BY EMAIL OR ELECTRONIC TRANSMISSION: Based on a court order or
          an agreement of the parties to accept service by e-mail or electronic
17        transmission, I caused the documents to be sent to the persons at the e-mail
18        address listed above. I did not receive, within a reasonable time after the
          transmission, any electronic message or other indication that the transmission
19
          was unsuccessful.
20
21        I declare under penalty of perjury under the laws of the State of California that
          the foregoing is true and correct.
22
23        Executed on July 25, 2019 at Los Angeles, California.
24
25                                                 /s/Jason Hong
26                                                 Jason Hong

27
28

                                               1
                                   PROOF OF SERVICE
